sugarloaf fund llc jetstream business limited tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in s a purported partnership set up illinois common_law business trusts main trust and sub-trust s then trans- ferred distressed brazilian consumer receivables to main trust s main trust and the trustee in turn allocated the receivables to sub-trust e transferred cash to main trust in exchange for the entire beneficial_interest in sub-trust e wrote off most of the value of the receivables as an sec_166 bad_debt deduction claiming a carryover_basis in the receivables equal to s’ basis r issued a notice of final part- nership administrative adjustment regarding s’ and taxable years r made adjustments to s’ income on a number of theories one theory is that s’ basis in the receiv- ables was zero an extension of this theory is that e’s basis in the receivables is a carryover_basis and would also be zero r made such a determination and issued e a statutory_notice_of_deficiency denying the deduction e did not petition this court for review of his individual income_tax_liability e now alleges he as the beneficiary and grantor of sub-trust is a partner of s such that he may intervene and participate as a party in this tefra proceeding on the grounds that sub- trust’s basis in the receivables is a partnership_item of s held e is not a direct or indirect_partner in s verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie sugarloaf fund llc v commissioner john e rogers an officer for petitioner joseph a diruzzo iii for participating partner timothy j elmes ronald s collins jr for respondent opinion wherry judge the petition in this case was filed by jet- stream business limited jetstream as tax_matters_partner for sugarloaf fund llc sugarloaf on date on date timothy j elmes filed an election to partici- pate in this case pursuant to sec_6226 on date mr elmes filed a motion requesting that the court stay consolidation of this case with other transactionally related cases on date mr elmes filed a motion requesting a determination that he is a partner of sugarloaf the court invited petitioner and respondent to file responses to mr elmes’ motions respondent on date filed a response contending that mr elmes is not a partner of sugarloaf petitioner did not file a response on date we denied mr elmes’ motions to stay consolidation and to set the partner determination issue for oral argument and set a briefing schedule we also denied without prejudice mr elmes’ motion for a partner determination believing resolu- tion of the issue was unnecessary at the time on date mr elmes filed a motion to compel discovery from peti- tioner we directed petitioner to file a response which it did not do mr elmes then moved on date for an order to show cause why the court should not hold petitioner in contempt for its failure_to_file a response this court has for some time even predating mr elmes’ attempt to intervene in this case been concerned as to whether individual u s investors who claimed to have pur- chased ownership interests in the holding_companies as well as those who acquired beneficial interests in the sub-trusts had the right to participate in these partnership-level pro- ceedings this court’s order dated date discussed these issues in some detail and directed the parties to file briefs addressing issues both petitioner and respondent have in response to the court’s order filed briefs these unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie united_states tax_court reports addressing these issues after careful consideration we have concluded that mr elmes is not a direct or an indirect_partner in sugarloaf within the meaning of sec_6226 or sec_6231 consequently he may not participate in this case and we will deny his outstanding motions as moot for the reasons discussed below background for the sole purpose of deciding this issue we draw the fol- lowing background information from the agreed-upon allega- tions in the pleadings and from the uncontroverted state- ments in the motions and in the accompanying memoranda including exhibits thereto this case is a partnership-level proceeding under the uni- fied audit and litigation provisions of the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite commonly referred to as tefra and currently codified at sec_6221 through sugarloaf is an illinois limited_liability_company and has filed tax returns as a partnership under the default classification rules see sec_301_7701-3 and b i proced admin regs one or more brazilian companies allegedly contributed uncol- lected and overdue consumer receivables to sugarloaf in exchange for a interest in sugarloaf warwick trading llc warwick and jetstream owned the remaining interest in sugarloaf sugarloaf claims to have contributed some of the brazilian consumer receivables to illinois common_law business trusts main trusts then these main trusts purportedly formed sub-trusts and assigned a portion of the receivables to these sub-trusts which according to petitioner operated to hold preserve and delegate collections of the receivables investors would contribute cash to a main trust in exchange for an interest in that main trust and the entire beneficial_interest in a specified sub-trust mr elmes was apparently one of these investors the investors in these sub-trusts reported on their individual tax returns sec_166 bad_debt deductions relating to the consumer receivables the commissioner has denied the claimed deductions and deter- mined income_tax deficiencies and penalties against many of the investors verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie sugarloaf fund llc v commissioner sugarloaf formed the elmes trust elmes main trust and the elmes 2005-a sub-trust elmes sub-trust and was the initial grantor and beneficiary sugarloaf then purportedly transferred receivables to elmes main trust which then purportedly allocated those receivables to elmes sub-trust john rogers the strategist behind these trans- actions was the trustee of both trusts mr elmes contrib- uted dollar_figure to elmes main trust in exchange for an interest in elmes main trust and the entire beneficial_interest in elmes sub-trust and claimed to be the grantor of elmes sub-trust sugarloaf mr elmes and the trusts treated the brazilian receivables as having a carryover_basis elmes sub-trust reported a business_bad_debt deduction of dollar_figure on account of the partial worthlessness of the brazilian receivables mr elmes as a purported grantor of elmes sub-trust claimed this deduction on his tax_return respondent disallowed the loss deduction on a number of grounds and determined an income_tax deficiency and a pen- alty against mr elmes for which a statutory notice of defi- ciency was issued according to respondent and to this court’s records mr elmes did not petition this court for review of that statutory_notice_of_deficiency and respondent assessed the deficiency mr elmes is now seeking to litigate his deficiency indirectly by participating in this case to support this belated attempt mr elmes relies on lan- guage used in the previously mentioned order dated date that we issued both in this case and a number of transactionally related cases in that order we requested briefs on whether the beneficial owners of trusts similar to the elmes main trust and the elmes sub-trust should be considered partners of sugarloaf both respondent and peti- tioner in this case responded in the negative as did the peti- tioners in a number of transactionally related cases mr elmes however filed a protective_election to participate in this case although he has no separate case of his own and further filed a motion contending that he should be treated as a general matter while congress has sought to afford taxpayers a prepayment forum to dispute the commissioner’s determined federal in- come tax deficiencies it has also indicated that this opportunity should be afforded only once as to any determined income_tax deficiency for any spec- ified taxable_year see generally sec_6320 sec_6330 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie united_states tax_court reports as a partner of sugarloaf which if true would justify his participation our date order hypothesized that if sugarloaf ’s basis in the receivables was a partnership_item of sugarloaf and the main trust’s and sub-trust’s basis in the receivables was a carryover_basis then the sub-trust’s basis in the receivables would likely be controlled by our finding as to sugarloaf ’s basis in the receivables as we stated in that order investor who claimed a beneficial_interest in a sub-trust would seem to have his federal_income_tax liability ‘determined in whole or in part by taking into account directly or indirectly sugarloaf ’s basis in these partnership assets which are partnership items of the partnership ’ sec_6231 consequently an individual u s discussion generally when the tax_matters_partner or other partner petitions this court for readjustment of items in a notice of final_partnership_administrative_adjustment fpaa each partner who was a partner during the partnership taxable_year at issue may participate in the proceeding sec_6226 a partner seeking to participate under sec_6226 must have an interest in the outcome sec_6226 thus for mr elmes to participate in this proceeding he must have been a partner in sugarloaf at some time during the taxable_year of sugarloaf which is at issue in this case see sec_6226 sec_6231 defines a partner for tefra purposes not just as a partner in the partnership but also as any other person whose income_tax_liability is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership a partner- ship item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary pro- vide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6231 the regulations include as partnership items amounts determinable at the partnership level with respect to partnership assets sec_301 a - a vi proced admin regs verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie sugarloaf fund llc v commissioner the records of sugarloaf for do not indicate that mr elmes was a direct partner in sugarloaf under sec_6231 nevertheless in support of his position that he was a partner in sugarloaf in mr elmes submitted schedules k-1 partner’s share of income deductions credits etc for the and tax years these docu- ments suggest that as the result of the alleged dissolution of at least some of the trading companies and liquidation of the trusts both of which petitioner alleges have occurred mr elmes may have become a partner or indirect_partner in sugarloaf in and without deciding the authen- ticity or significance of these schedules k-1 we note that mr elmes has not provided a similar document for the tax_year which is the year at issue in this case nor does mr elmes contend he or his trusts banded together with the bra- zilian retailers warwick and jetstream to jointly conduct through the sugarloaf partnership a common undertaking see 337_us_733 there- fore mr elmes has not demonstrated that either he or the elmes sub-trust was a direct partner of sugarloaf for thus in order for mr elmes to participate in this case he must be a person whose income_tax_liability for is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 sec_6231 brings within the definition of partner certain persons who are liable or jointly and sever- ally liable for a tax_liability attributable to partnership items for example a spouse may be a deemed partner if the other spouse is a partner and they file jointly or if the spouse by operation of state law has a joint interest in the partnership_interest see 231_f3d_106 2d cir rev’g tcmemo_1998_99 in addition a common parent_corporation of a consolidated we also acknowledge that the so-called check-the-box regulation sec_301_7701-3 proced admin regs permits a n eligible_entity with at least two members to elect to be classified as a partner- ship but neither mr elmes nor the elmes sub-trust ever came together with sugarloaf or any of its partners to constitute an entity for this pur- pose see generally superior trading llc v commissioner tcmemo_2012_110 slip op pincite 137_tc_70 aff ’d 728_f3d_676 7th cir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie united_states tax_court reports group may be a partner when a subsidiary member of the group is a partner in the partnership because the common parent and each subsidiary member of the common group is severally liable for tax computed under sec_1502 revrul_2006_11 2006_1_cb_635 indirect partners under sec_6231 which are person s holding an interest in a partnership through or more pass-thru partners are also deemed partners under sec_6231 131_tc_206 while the definition of a pass-thru_partner includes a_trust through which other persons hold an interest in the partnership sec_6231 neither elmes main trust nor elmes sub-trust had such an interest in sugarloaf mr elmes contends however that he is a partner in sugarloaf by virtue of his status as grantor of elmes sub- trust specifically he contends in dionne v commissioner tcmemo_1993_117 the court held that the petitioner fell within the ambit of sec_6231 because he was a shareholder of a s-corporation a pass-through entity the s-corpora- tion was a partner in a tefra partnership and the court concluded that the petitioner’s income_tax_liability as stockholder in the s-cor- poration was clearly determined by taking into account indirectly partnership items of the partnership id thus under sec_6231 the petitioner was deemed a partner of the partnership id like the petitioner’s ownership in the s-corporation in dionne elmes is the grantor of elmes subtrust a passthrough_entity the elmes subtrust in turn has a partnership_interest in the mere fact that the subsidiary member is a partner in a partnership does not make the common parent a partner in the partnership revrul_2006_11 2006_1_cb_635 rather it is the several_liability that requires the common parent to be treated as a partner in the partnership for tefra partnership proceedings but only to the extent that the liability stems from a partnership_item id it is not clear that elmes sub-trust would fall within the definition of a pass-thru_partner because as a grantor_trust it may be treated as a disregarded_entity for federal_income_tax purposes secs cf 132_tc_37 n discussing a grantor_trust as a disregarded_entity such that the grantor is treated as the owner of what the trust owns aff ’d in part and remanded on another issue 661_f3d_399 9th cir if this were the case mr elmes would own what- ever elmes sub-trust owned for federal_income_tax purposes including any partnership_interest in sugarloaf but because elmes sub-trust did not own a partnership_interest in sugarloaf in this avenue is also a dead end for mr elmes verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie sugarloaf fund llc v commissioner sugarloaf as a result under sec_6231 elmes is consid- ered a deemed partner of sugarloaf fn ref omitted the problem with this argument is that in dionne the s cor- poration had an interest in the partnership whereas here elmes sub-trust has no such interest we have discussed above some of the circumstances under which a taxpayer is deemed a partner under sec_6231 mr elmes however takes a different tack and claims that he is a partner of sugarloaf under sec_6231 because his income_tax_liability depends in part on the trust’s basis in the receivables which he contends depends on sugarloaf ’s basis in those same receivables mr elmes is correct that the basis of the receivables is a partner- ship item of sugarloaf see 137_tc_70 ndollar_figure involving a tiered_partnership structure that was allegedly set up for servicing brazilian receivables holding that e ach partnership’s basis in the receivables is part of that partnership’s inside_basis and is therefore a ‘partnership item’ within the meaning of sec_6231 and sec_301_6231_a_3_-1 income_tax regs supplemented by tcmemo_2012_110 aff ’d 728_f3d_676 7th cir the gist of mr elmes’ argument appears to be that any adjustment to sugarloaf ’s basis in the receivables deter- mined by respondent or this court would necessarily affect the amount of the bad_debt deduction to which mr elmes is entitled on his individual_income_tax_return this would occur because under sec_1015 the basis of the receiv- ables in the hands of the transferee trust must be the same as the basis of those receivables in the hands of transferor sugarloaf this argument depends on the fact that the receivables were transferred from sugarloaf to elmes main trust and then allocated to elmes sub-trust but does not depend on any legal relationship among mr elmes the trusts and the partnership sugarloaf for purposes of income_taxation we also note that if the argument were correct then any trust to which a partnership transferred assets would be a member of that partnership we do not believe that a_trust is nec- essarily a partner of a partnership merely because the trust verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie united_states tax_court reports received assets from that partnership and we do not accept mr elmes’ expansive interpretation of sec_6231 in support of his position that he should be considered a partner of sugarloaf mr elmes cites our supplemental memorandum opinion superior trading llc v commis- sioner tcmemo_2012_110 in superior trading the tax- payers contended that a brazilian retailer contributed dis- tressed consumer receivables to warwick which then contributed the receivables to a series of trading companies warwick then contributed most of its interest in those trading companies to various holding_companies warwick then sold a supermajority interest in the holding_companies to investors who claimed substantial bad_debt deductions respondent issued fpaas to both warwick and the trading companies in those fpaas respondent took several alter- native positions including that the receivables had no value even before they were transferred to warwick warwick and most of the trading companies filed petitions with this court warwick’s petition was consolidated with some but not all of the trading companies’ petitions after trial of those consolidated cases we found for respondent on each of his alternative theories including the theory that the receivables had no value in our supplemental memorandum opinion on petitioners’ motion for reconsideration before addressing again each of respondent’s alternative theories we discussed the investors who had acquired ownership interests in the holding compa- nies after quoting sec_6231 we stated that to the extent their income_tax_liability is affected by the basis of the distressed consumer receivables a partnership_item in these partnership-level proceedings these investors are partners for purposes of these proceedings consequently pursuant to sec_6226 each such investor ‘shall be treated as a party to such action’ id slip op pincite superior trading did involve a sugarloaf-type entity war- wick but warwick’s proceeding had been consolidated for trial and opinion with the trading companies’ tefra pro- ceedings our holding in the consolidated cases that the receivables’ basis was zero was a factual and legal deter- mination of a partnership_item not just for warwick but also for the trading companies that were also involved in the case unlike mr elmes the investors each of whom owned an verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie sugarloaf fund llc v commissioner interest in a trading company through one or more pass- through partners were indirect partners of the trading companies under sec_6231 and therefore were bound by our decision as to partnership items of the trading companies particularly the basis of the receivables owned by their particular trading company our conclusion that the investors were partners for purposes of the consolidated superior trading proceeding was correct on the basis of the legal relationship between the investors and the trading companies rather than on the transferor transferee relation- ship between warwick and the trading companies mr elmes’ reliance on the language in superior trading as sup- port for his contention that he is a partner of sugarloaf is misplaced mr elmes does not cite caselaw other than superior trading and dionne discussed supra to support his expanded definition of partner for a tefra proceeding but the court_of_appeals for the seventh circuit to which this case appears to be appealable absent stipulation to the con- trary has provided some guidance in this realm and it is contrary to mr elmes’ position 515_f3d_749 7th cir cemco investors involved three entities a_trust a partnership and the tax- payer cemco a limited_liability_company treated as a part- nership for federal_income_tax purposes id pincite the trust entered into two-week-long offsetting short and long option contracts with a bank and then contributed those options to the partnership id the partnership purchased euro and terminated the option contracts the next day id the partnership then liquidated transferring its assets both dollars and euro to the trust id the trust turned around and contributed the euro to cemco which then sold them id cemco claimed a loss on this sale on the grounds that it took a carryover_basis from the trust which allegedly had an increased basis in the euro equal to the full amount of the long option id pincite one of cemco’s arguments in its challenge to the fpaa was that the commissioner should have first issued an fpaa our decision regarding basis did not necessarily bind those trading company partnerships and their partners whose cases had not been con- solidated verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie united_states tax_court reports to the partnership because the adjustment to cemco’s basis in the euro depended on the partnership’s basis in the euro id pincite the court_of_appeals rejected this argument cemco has never been a partner of the partnership or the trust these sections of the code sec_6221 through therefore do not link the tax treatment of the euros in cemco’s hands to their tax treatment in anyone else’s id pincite by analogy mr elmes has never been a partner in sugarloaf the tefra provisions do not require that the tax treatment of the receivables in mr elmes’ hands match their treatment in sugarloaf ’s hands while consistency of treat- ment in the two parties’ hands would be ideal and many related cases are consolidated with this one in part for that purpose nothing in the tefra provisions requires this see id t he irs need not ensure consistent tax treatment unless a statute so requires sec_6221 to don’t require this because cemco is not an investor in the partner- ship because mr elmes is not a partner direct or indirect in sugarloaf he has no standing to participate in this tefra proceeding we have considered all of mr elmes’ contentions argu- ments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrele- vant to reflect the foregoing an appropriate order will be issued f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb sugarl jamie
